EXHIBIT 10.2

 

SECOND AMENDED AND RESTATED

REVOLVING LINE OF CREDIT NOTE

 

$6,750,000.00

 

July 2, 2010

 

1.                                       FOR VALUE RECEIVED, HERON LAKE
BIOENERGY, LLC, a Minnesota limited liability company (the “Borrower”), hereby
promises to pay to the order of AGSTAR FINANCIAL SERVICES, PCA, an United States
instrumentality (the “Lender”), the principal sum of Six Million Seven Hundred
Fifty Thousand and No/100ths ($6,750,000.00) Dollars, or so much thereof as may
be advanced to, or for the benefit of, the Borrower and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein pursuant to that certain Fourth Amended and
Restated Master Loan Agreement dated October 1, 2007, by and between the Lender
and the Borrower (as it may be amended, modified, supplemented, extended or
restated from time to time, collectively, the “MLA”), and in that certain
Amended and Restated Fifth Supplement to the MLA, of even date herewith (as it
may be amended, modified, supplemented, extended or restated from time to time,
collectively, the “Fifth Supplement”), and which remains unpaid, in lawful money
of the United States and immediately available funds.  This Second Amended and
Restated Revolving Line of Credit Note (the “Note”) is issued pursuant to the
terms and provisions of the MLA and the Fifth Supplement and is entitled to all
of the benefits provided for in the MLA and the Fifth Supplement.  All
capitalized terms used and not defined herein shall have the meanings assigned
to them in the MLA and the Fifth Supplement.

 

2.                                       The outstanding principal balance of
this Note shall bear interest at a variable rate determined by Lender to be
three and one-quarter percent (3.25%) above the LIBOR Rate in effect on the
first Advance pursuant to this Note, provided, however, at no time shall the
rate of interest under this Note be less than six (6.0%) percent per annum until
paid in full.  Notwithstanding the foregoing, the rate of interest under this
Note may be adjusted by Lender pursuant to the provisions of the MLA and the
Fifth Supplement.

 

3.                                       The “LIBOR Rate” means the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
Eurocurrency Liabilities (as hereinafter defined) for banks subject to FRB
Regulation D (as hereinafter defined) or required by any other federal law or
regulation, quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time two Banking Days (as hereinafter defined) before the commencement of
the Interest Period for the offering of U.S. Dollar deposits in the London
interbank market for am Interest Period of one month, as published by Bloomberg
or another major information vendor listed on BBA’s official website.  “Banking
Day” shall mean a day on which Lender is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England.  “Eurocurrency
Liabilities” has the meaning as set forth in FRB Regulation D.  “FRB Regulation
D” means Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended from time to time.

 

4.                                       The rate of interest due hereunder
shall initially be determined as of the date hereof and shall thereafter be
adjusted, as and when, and on the same day that, the LIBOR Rate changes. All
such adjustments to the rate of interest shall be made and become effective as
of the date of any change in the LIBOR Rate and shall remain in effect until and
including the day immediately

 

--------------------------------------------------------------------------------


 

preceding the next such adjustment (each such day hereinafter being referred to
as an “Adjustment Date”).  All such adjustments to said rate shall be made and
become effective as of the Adjustment Date, and said rate as adjusted shall
remain in effect until and including the day immediately preceding the next
Adjustment Date.  Interest hereunder shall be computed on the basis of a year of
three hundred sixty-five or three hundred sixty-six (365 or 366) days, but
charged for actual days principal is outstanding.

 

5.                                       Beginning on the first (1st) day of
August, 2010, and continuing on the first (1st) day of each succeeding month
thereafter until the Maturity Date, the Borrower shall make monthly payments of
accrued interest.

 

6.                                       The outstanding principal balance
hereof, together with all accrued interest, if not paid sooner, shall be due and
payable in full on December 31, 2010 (the “Maturity Date”).

 

7.                                       All payments and prepayments shall, at
the option of the Lender, be applied first to any costs of collection, second to
any late charges, third to accrued interest and the remainder thereof to
principal.

 

8.                                       This Note may be prepaid at any time,
at the option of the Borrower, either in whole or in part, subject to the
obligation of the Borrower to compensate the Lender for any loss, cost or
expense as a result of such prepayment as set forth in the Fifth Supplement. 
This Note is subject to mandatory prepayment, at the option of the Lender, as
provided in the MLA and the Fifth Supplement.

 

9.                                       In addition to the rights and remedies
set forth in the MLA and the Fifth Supplement: (i) if the Borrower fails to make
any payment to Lender when due (including, without limitation, any purchase of
equity of Lender when required ) under this Note, then at Lender’s option in
each instance, such obligation or payment shall bear interest from the date due
to the date paid at 2% per annum in excess of the rate of interest that would
otherwise be applicable to such obligation or payment under this Note; (ii) upon
the occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances under this Note shall bear interest from the date of the Event of
Default or such later date as Lender shall elect at 2% per annum in excess of
the rate(s) of interest that would otherwise be in effect under the terms of
this Note; (iii) after the Maturity Date, whether by reason of acceleration or
otherwise, the unpaid principal balance of this Note (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 2% per annum in excess of the rate of interest that would otherwise
be in effect under this Note.  Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last day
of each calendar month.

 

10.                                 If the Borrower fails to make any payment to
Lender within ten (10) days of the due date thereof (including, without
limitation, any purchase of equity of Lender when required), the Borrower shall,
in addition to such amount, a late charge equal to five percent (5%) of the
amount of such payment.

 

11.                                 Upon the occurrence at any time of an Event
of Default or at any time thereafter, the outstanding principal balance hereof
plus accrued interest hereon plus all other amounts due hereunder shall, at the
option of the Lender, be immediately due and payable, without notice or

 

2

--------------------------------------------------------------------------------


 

demand and Lender shall be entitled to exercise all remedies provided in this
Note, the MLA, the Fifth Supplement, or any of the Loan Documents.

 

12.                                 The occurrence at any time of an Event of
Default or at any time thereafter, the Lender shall have the right to set off
any and all amounts due hereunder by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.

 

13.                                 The Borrower promises to pay all reasonable
costs of collection of this Note, including, but not limited to, reasonable
attorneys’ fees paid or incurred by the Lender on account of such collection,
whether or not suit is filed with respect thereto and whether or not such costs
are paid or incurred, or to be paid or incurred, prior to or after the entry of
judgment.

 

14.                                 Demand, presentment, protest and notice of
nonpayment and dishonor of this Note are hereby waived.

 

15.                                 This Note shall be governed by and construed
in accordance with the laws of the State of Minnesota.

 

16.                                 The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Note, the MLA, the Fifth
Supplement and any instrument, agreement or document related hereto or thereto,
and the Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such Minnesota state or
federal court. The Borrower hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.   Nothing in this Note shall affect the right of
the Lender to bring any action or proceeding against the Borrower or its
property in the courts of any other jurisdiction to the extent permitted by law.

 

17.                                 The execution and delivery of this Amended
and Restated Revolving Line of Credit Note shall supercede and replace that
certain Amended and Restated Revolving Line of Credit Note dated May 29, 2009,
which shall be of no force or effect.

 

{SIGNATURE PAGE TO IMMEDIATELY FOLLOW}

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

EXECUTED BY

HERON LAKE BIOENERGY, LLC

IN FAVOR OF

AGSTAR FINANCIAL SERVICES, PCA

DATED:  July 2, 2010

 

 

HERON LAKE BIOENERGY, LLC

 

a Minnesota limited liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By:

Robert J. Ferguson

 

Its:

President

 

4

--------------------------------------------------------------------------------